Hon. Richard E. Rudeloff         Opinion No.   M-242            I~
County Attorney
Bee County Courthouse            Rer     Whether a County Commie-
Beeville, Texas 78102                    sioners Court is required
                                         to advertise and take com-
                                         petitive bids in order to
                                         award a contract for ser-
                                         vices amounting to an annpal
                                         charge not to exceed $Z,SOO.OO
                                         to be paid out of current
Dear Mr. Rudeloff:                       funds.

          By recent letter you have requested an opinion
concerning the above stated matter. We quote from your letter
as follows:



         *Bee County, Texas has a population of
    23,755 according to the laat Federal  Cenaue.
    The Commissioners Court of Bee County has set
    up computer equipment and records in its tax
    office which the court wishes to be processed
    by a company equipment to perform such work.
    Such work or service6 will consist of preparing
    and supplying nece8sary forma 'for one year of
    the tax roll, tax reports, tax statements, in-
    ventory and proof roiL

          *‘A contract to perform this
                                     service has.
    been submitted by Texas Statistical Services,
    Inc. of Waxahachie, Texas for a total a-1
    ch,&qe 'not to'exceed the sum of $2,500,00,
    which will be the maximtimlimit of liability
    for the tax authority.'


                       -1181-
Hon. Richard R. Rudeloff, page 2 (R-242)



           "In the current budget Bee County
    provided for the amount of $2,500.00 to
    pay for such services and now has such
    amount available in its current funds.
    The Commissioners Court of Bee County now
    cirbhes to enter  into the afbresaid contract
    with Texas Statistical Services, Inc. with-
    out submitting the contract to competitive
    bids.

         "It is the opinion of the undersigned
    that the contract in question does not need
    to be submitted to competitive bidding under
    provisions of Article 2368a, Vernon's Civil
    Statutes. This is based upon Opinion NO. M-
    172 of the Attorney General of Texas under
    date of December 20, 1967. . . .such opinion
    holds that the 'taking of such bids is not ap-
    plicable to county expenditures for the pur-
    chase of equipment for general use by the
    county payable out of current funds, even
    if the expenditure &s.$2,0.00..00or more-.:,,.
    The reasoning used in the aforesaid opinion
    should apply with like effect to the fact
    situation presented here where the county
    proposes to spend money for the purchase of
    services as aforesaid.

         "It is therefore the opinion of the
    undersigned that it is not necessary for the
    Commissioners Court of Bee County, Texas to
    submit the above-mentioned contract calling
    for an expenditure exceeding $2,000.00, to
    competitive bids because such expenditures
    is to be made by Bee County out of current
    ,funds."

          Section 2 of Article 236%a, Vernon's Civil Statutes,
is quoted, in part, as follows:

          "Sec. 2. No county, acting through its
     Commissioners Court, and no city in this state

                      -1182-
Hon. Richard R. Rudeloff, page 3, (~-242)



        shall hereafter make any contract calling
        for or requiring the expenditure of payment
        of Two Thousand Dollars ($2,000,00) or more
        out of any fund orefunds of any city or county
        or subdivision of any county creating or im-
        posing an obligation or liability of any nature
        or character upon such county or any subdivision
        of such county, or upon such city, without first
        submitting such proposed contract to competitive
        bids. . D .and orovided further, as to contracts
        for nersonal or orofeasionaL services; work done
        by such county or city and paid for by the day,
        as such work progresses; and the purchase of land
        and right-of-way for authorized needs and purposes,
        _e_Proviglo_ns
        th
        shall not ~DDPY and in such cases the notice herq-
        in urovi.dedshall be siven but only with resvect
        to an intention to issue time warrants with riqht
        of referendum as contemplated in Sections 3 and
        4 hereof resnectivelv. (Emphasis added.)




          The above quoted Section of Article 2368a, requires
competitive bids for expenditures in excess of Two Thousand
Dollars ($2,000 001 by cities and counties regardless of whether
the expenditure is gut of current funds or not, Attorney General's
Opinion M-172 (B967) holds that the giving of notice of intention
to take bids is not applicable if the expenditure by the county
is out of current funds, even if more than $2,000,00,

          The above quoted Section of Article 2368a expressly
provides that contracts for personal or professional services
do not have to be submitted to competitive bid, Attorney Gen-
eral@s Opinions R-2315 (P95P): C-156 (1963); C-267 (1964); and
M-233    (L9681,

          Under the facts as submitted, it is our opinion that
the contract.in question falls within the personal or profes-
slonal ser\ticeexception of competitive bidding as required by
Article 23683,


                         -1183-
^   .




    Hon. Richard E. Rudeloff, page 4 ,("-242)



                           SUMMARY

              A Commissioners Court is not required to
         advertise and take competitive bids in order
         to award a contract for work or services which
         will consist of preparing the tax roll, tax re-
         por,ts,tax statements,inventory and proof roll,
         amounting to an annual charge not to exceed
         $2,500.00 to be paid out of current funds.




                                         General of Texas

    Prepared by James C. McCoy
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Hawthorne Phillips, Chairman
    Kerns Taylor, Co-Chairman
    James Quick
    Alan Minter
    Jim Swearingen
    Mark White

    A. J. CARUBBI, JR.
    :Rxecutive Assistant




                                                            ._,




                             -1184-